DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 D.J., the Father and C.J., the Mother,
                               Appellants,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellees.

                     Nos. 4D19-2297 & 4D19-2425

                           [January 9, 2020]

  Consolidated appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Yael Gamm, Judge; L.T. Case No.
2016-1601-CJ-DP.

   Albert W. Guffanti of Albert W. Guffanti, P.A., Miami, for Appellant
D.J.

   Antony P. Ryan, Regional Counsel and Paul O'Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Fourth
District, West Palm Beach, for Appellant C.J.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for Appellee Department of
Children and Families.

   Thomasina F. Moore, Director, and Laura J. Lee Senior Attorney,
Statewide Guardian ad Litem Office, Tallahassee, for Appellee Guardian
ad Litem Program.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.